DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it includes the legal phraseology “comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the casing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be interpreted as --a casing--.
Claim 8 recites the limitation "in the same material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be interpreted as --in the non-magnetic material--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bearden (US 7887462) as evidenced by Smashing (NPL article attached entitled, “Finger-Friendly Design, Ideal Mobile Touchscreen Target Sizes”).
Regarding claim 1, Bearden (Figs. 1, 2, 10A, 10B, 11, 16A, 16B, 17A, 17B, 18) discloses a system 100, 160 (hand exercise device 100, Fig. 16B, col. 9, lines 61-66; magnetic turntable 160, col. 10, lines 45-69) for positioning and restraining at least a part of a hand (capable of intended use; col. 15, lines 39-57; moving the fingers with magnetic separate sleeves 110 over magnetic turntable with multiple opposite poled magnets 129 disposed in a random pattern creates an erratic force for exercise and additionally creates a snap force such that…the stronger magnetic attraction is moved from one magnet to the next, causing the snap force to exercise the hand 102 and finger 105, col. 10, lines 45-58; thus the magnetic attraction of the table 160 for the magnets of the separate sleeve is capable of positioning the finger and restraining the finger [Note: the finger is positioned and restrained at least temporarily via the magnetic force]; in some instances the hand and fingers are exercised with fixed disposed magnetic field, col. 12, lines 64-67;  a person may be unable to move fingers, col. 14, lines 2-6; [Note: in that situation the fingers are also positioned and restrained by the magnets]), comprising a support plate 160 (rotatable magnetic turntable 160, col. 10, lines 17-26) and a plurality of finger restraining elements 110, 130, 132, 136 (splint type 130 of digit hand sleeve exercise device 100, the separate digit sleeve 110 may include an aluminum finger splint 132, col. 11, lines 8-11; one embodiment of the hand exercise device 100 may include a plurality of separate digit sleeves 110…and the separate digit sleeves are in the form of a splint 130, col. 11 lines 30-34; a strip of hook and loop style fabric 136 or an elastic or rubber band may be used around the separate digit sleeve 110, col. 11, lines 20-25; [Note: the strip of hook and loop wraps around the separate digit sleeve [Fig. 2] thus it is a ring; the digit sleeve includes an aluminum finger splint 132, col. 11, lines 8-11) wherein each of the finger restraining elements is removably connectable to a finger or a plurality of fingers (Fig. 10A, Fig. 10B, Fig. 11; col. 11, lines 20-25 and lines 30-34), and is detachably attachable to the support plate (moving the fingers with magnetic separate sleeves 110 over magnetic turntable with multiple opposite poled magnets 129 disposed in a random pattern creates an erratic force for exercise and additionally creates a snap force such that…the stronger magnetic attraction is moved from one magnet to the next, causing the snap force to exercise the hand 102 and finger 105, col. 10, lines 45-58; thus the sleeves 110 [finger restraining elements] are detachably attachable to the support plate via the magnetic force), wherein the support plate comprises a magnetic material 129 (magnets, 129, col. 12, lines 50-67;  col. 15, lines 4-21; col. 15, lines 39-57; Fig. 18), and  wherein each of the finger restraining elements comprises a rigid ring portion 136, 132 for receiving a finger (see annotated Fig. 2 below; the digit sleeve 110 may include an aluminum finger splint 132 as the separate digit sleeve 110, col. 11 lines 8-25; a strip of hook and loop style fabric 136 may be used around the separate digit sleeve, col. 11, lines 8-25; [Note: the strip of hook and loop wraps around the separate digit sleeve which includes an aluminum splint; thus the digit sleeve includes a ring and the ring is rigid as it includes at portions an aluminum finger splint 132; Fig. 10A, Fig. 10B, Fig. 11]), 

    PNG
    media_image1.png
    445
    714
    media_image1.png
    Greyscale


and a fastening portion with a permanent magnet 120 (magnetic element 120, col. 11, lines 8-17; col. 12, lines 21-26; see annotated Fig. 2 above) for attaching the finger restraining element to the support plate (moving the fingers 105 with magnetic separate digit sleeves 110 over an object such as magnetic turntable 160 with opposite magnetic pole magnets 129 disposed in a random pattern also creates an erratic force for exercise and additionally creates a snap force as previously mentioned such that as the finger sleeve magnetic force moves from one random placed magnet to the next random placed magnet as the fingers walk, or as the magnetic turntable 160 with the random placed magnets is rotated, and the stronger magnetic attraction is moved from one magnet to the next causing the snap force to exercise the hand 102 and finger 105; normally opposite polarities are used with embodiments including a randomly disposed magnetic force, col. 10, lines 45-58; thus the permanent magnet of the fastening portion is capable of attaching the finger restraining element to the support plate [at least temporarily] via the opposite poled magnets of the magnetic turntable 160 [support]), so that a finger received in the ring portion (Fig. 2, Fig. 16A, Fig. 16B, Fig. 17A, Fig. 17B, Fig. 18) is secured to the support plate (col. 10, lines 45-58; [Note: a finger received in the ring portion is secured to the support plate, at least temporarily, as the turntable has opposite poled magnets that creates a force such that the finger sleeve magnetic force moves from one random placed magnet of the turntable to the next) in a desired position (it is desired that the finger received in the ring portion is secured at various random placed magnets, col. 10, lines 45-58; thus the finger received in the ring portion is secured to the support plate in a desired position).
Regarding claim 9, Bearden discloses the invention as described above.
Bearden further discloses wherein the ring portion has a circular opening (see annotated Fig. 2 below showing a circular opening in which a finger is inserted).

    PNG
    media_image2.png
    456
    699
    media_image2.png
    Greyscale

Regarding claim 12, Bearden discloses the invention as described above.
Bearden further discloses wherein the ring portion is fixed to the fastening portion 120 (one means of attaching the magnetic element 120 to the separate digit sleeve 110 is bonding the magnetic element 120 with  aluminum finger splint 132 with an adhesive, col. 11, lines 13-17).
Regarding claim 13, Bearden discloses the invention as described above.
Bearden further discloses wherein the ring portion arranged with an inner diameter (D) of at least 18 mm (with regard to the plurality of digit sleeves 110 which include the ring portion 136, 132 that the diameter is such that separate sleeves slide over individual digits of the human hand, col. 12, lines 15-19; as evidenced by Smashing which discloses the average diameter of a finger ranges from 16-20 mm, see section under heading entitled, “Pixel Width of the Average Index Finger”; thus as the digital sleeves slide over a finger, they would have an inner diameter of at least 16-20mm; which values 18-20 mm  in the range are each at least 18 mm).
Regarding claim 14, Bearden as evidenced by Smashing discloses the invention as described above.
Bearden as evidenced by Smashing further discloses wherein the inner diameter (D) of the ring portion is 18 mm to 28 mm (with regard to the plurality of digit sleeves 110 which include the ring portion 136, 132 that the diameter is such that separate sleeves slide over individual digits of the human hand, col. 12, lines 15-19; as evidenced by Smashing which discloses the average diameter of a finger ranges from 16-20 mm, see section under heading entitled, “Pixel Width of the Average Index Finger”; thus as the digital sleeves slide over a finger, they would have an inner diameter of at least 16-20mm; which values 18-20 mm within the range each fall within the claimed range of 18 mm to 28 mm).
Regarding claim 15, Bearden discloses the invention as described above.
Bearden further discloses a first finger restraining element having a ring portion arranged with an inner first diameter (D) (with regard to the plurality of digit sleeves 110 which include the ring portion 136, 132,  the diameter is such that separate sleeves slide over individual digits of the human hand, col. 12, lines 15-19; see Fig. 2 where the thumb digit 106 has a first inner diameter, col. 11, lines 25-29), and a second finger restraining element having a ring portion arranged with an inner second diameter (with regard to the plurality of digit sleeves 110 which include the ring portion 136, 132,  the diameter is such that separate sleeves slide over individual digits of the human hand, col. 12, lines 15-19; see Fig. 2 where the last finger digit 105 has a second inner diameter, col. 11, lines 25-29), wherein the inner first diameter differs from the inner second diameter (the diameters are such that the separate sleeve slides over the individual digits of the human hand, col. 12, lines 15-19; where one digit is a thumb 106 and the other digit is a finger, it is inherent that the diameter of the thumb is bigger than the diameter of the finger [thus different], thus it is implicit that the corresponding diameter of the ring portions that slide over the different digits would differ).
Regarding claim 16, Bearden discloses the invention as described above.
Bearden further discloses a first set of finger restraining elements (see annotated Fig. 2 below)

    PNG
    media_image3.png
    456
    726
    media_image3.png
    Greyscale


having ring portions of different inner diameters (D) (see restraining elements 110 for thumb 106 and index digit 105; [Note: they have different inner diameters as the thumb diameter differs from the neighboring digit diameter, thus the separate sleeves that slide over the digits differ in diameter correspondingly]), and a second set of restraining elements having ring portions different inner diameters (D) (see restraining elements 110 for pinky and remaining digits 105; [Note: they have different inner diameters as the pinky diameter differs from the other digit diameters, thus the separate sleeves that slide over the digits differ in diameter correspondingly]) wherein the first set is different from the second set (see annotated Fig. 2 showing the first set is different from the second set) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bearden (US 7887462) in view of Bell (US 6824511).
Regarding claim 2, Bearden  discloses the invention as described above.
Bearden does not disclose wherein the fastening portion comprises a casing at least partially enclosing the permanent magnet.
Bell teaches a system 10 for positioning and restraining at least part of a hand (fixation and retraction system 10, col. 7, lines 15-19) comprising an analogous finger restraining element 64 (pawn 64, it’s low profile makes it ideal for holding fingers in extension, col. 9, lines 9-23, Fig. 3), an analogous fastening portion with a permanent magnet 84 (rare earth magnet 84; col. 8, lines 37-67;) wherein the fastening portion comprises a casing 82 (ferromagnetic cup 82, col. 8, lines 41-67) at least partially enclosing the permanent magnet (Fig.7; rare earth magnet 84 is housed in cup 82, col. 8, lines 41-67; thus cup 82 is a casing).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the fastening portion of the system for positioning and restraining at least part of a hand of Bearden comprises a casing, as taught by Bell, in order to provide an improved system of positioning and restraining at least part of a hand that focuses the magnetic field (Bell, col. 8, lines 51-54).
Regarding claim 3, Bearden in view of Bell discloses the invention as described above.  
Bell further teaches wherein the casing extends around a periphery of the permanent magnet  between a top side and a bottom side thereof (see annotated Fig. 7 below showing magnet 84 insertable in cup 82 [casing]; [Note: when the magnet is inserted  in the cup [casing] the cup would extend around a periphery of the magnet between a top side and a bottom side thereof]; col. 8, lines 41-67, Fig. 8).

    PNG
    media_image4.png
    467
    440
    media_image4.png
    Greyscale

Regarding claim 4, Bearden in view of Bell discloses the invention as described above.
Bell further teaches wherein the casing is formed in a magnetic material (ferromagnetic cup 82, col. 8, lines 41-67).
Regarding claim 5, Bearden in view of Bell discloses the invention as described above.
Bearden does not disclose wherein a cover encloses the magnet.
Bell teaches a system 10 for positioning and restraining at least part of a hand (fixation and retraction system 10, col. 7, lines 15-19) comprising an analogous finger restraining element 64 (pawn 64, it’s low profile makes it ideal for holding fingers in extension, col. 9, lines 9-23, Fig. 3), an analogous fastening portion with a permanent magnet 84 (rare earth magnet 84; col. 8, lines 37-67) wherein the fastening portion comprises a casing 82 (ferromagnetic cup 82, col. 8, lines 41-67) at least partially enclosing the permanent magnet (Fig.7; rare earth magnet 84 is housed in cup 82, col. 8, lines 41-67; thus cup 82 is a casing) wherein a cover 80, 86 encloses the magnet 84 (external housing 80, base cap 86, see annotated Fig. 7 above with regard to the rejection to claim 3, col. 8, lines 41-67).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the magnet of the system for positioning and restraining at least part of a hand is enclosed by a cover, as taught by Bell, in order to provide an improved system for positioning and restraining at least part of a hand that facilitates the avoidance of corrosion of the magnet (Bell, col. 8, lines 59-64).
Regarding claim 6, Bearden in view of Bell discloses the invention as described above.
Bell further teaches wherein the cover encloses the casing 82 (ferromagnetic cup 82  col. 8, lines 41-67) and the permanent magnet 84 (Figs. 7 and 8; col. 8, lines 41-67external housing 80, base cap 86, see annotated Fig. 7 with regard to the claim 3 rejection.  
Regarding claim 7, Bearden in view of Bell discloses the invention as described above.
Bell further teaches wherein the cover is arranged in a non-magnetic material (it appears from the specification, that the language “arranged in” means “made in” or “made of” see Applicant’s specification, page 10, lines 20 -33; the housing 80 and base cap 86 [cover] are made of a non-magnetic material, col. 8, lines 41-67; thus the cover is arranged in a non-magnetic material).  
Regarding claim 8, Bearden in view of Bell discloses the invention as described above.  
The combination of Bearden and Bell further discloses wherein the cover and the ring portion form a single integrated unit in the same material (Bearden discloses that the magnetic element 120 is attached with the separate digit sleeve 110, Bearden, col. 11, lines 11-13; the separate digit sleeve includes the ring portion 132, 136, Bearden, col. 11, lines , col. 11, lines 8-11, col. 11, lines 20-25; Bell teaches a cover of the magnet; thus Bearden and Bell combined disclose that the cover and the ring portion form a single integrated unit as the ring portion is a part of the distal sleeve to which is attached the magnet [as disclosed by Bearden] which is enclosed by the cover [as taught by Bell]; as the ring portion and the cover are connected they form a single integrated unit; the housing 80 [part of cover] is formed of aluminum, Bell,  col. 9, lines 1-8; splint 132 which forms part of ring portion is made of aluminum, Bearden, col. 11, lines 8-11; thus the cover and the ring portion form a single integrated unit in the same material).
Regarding claim 10, Bearden discloses the invention as described above.  
Bearden does not disclose wherein the permanent magnet is a magnet tolerating an operational temperature of at least 120 degrees C.
Bell teaches a system 10 for positioning and restraining at least part of a hand (fixation and retraction system 10, col. 7, lines 15-19) comprising an analogous finger restraining element 64 (pawn 64, it’s low profile makes it ideal for holding fingers in extension, col. 9, lines 9-23, Fig. 3), an analogous fastening portion with a permanent magnet 84 (rare earth magnet 84; col. 8, lines 37-67) wherein the fastening permanent magnet is a magnet tolerating an operational temperature of at least 120 degrees C (rare earth magnet 84 includes neodymium, col. 4, lines 33-43; col. 8, lines 41-67; Applicant’s specification indicates that a neodymium magnet is a high temperature magnet tolerating an operational temperature of at least 120 degrees, Applicant’s specification, page 3, lines 21-25).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the permanent magnet of the system for positioning and restraining at least a part of a hand of Bearden, is magnet is a magnet tolerating an operational temperature of at least 120 degrees C, as taught by Bell, in order to provide an improved system for positioning and restraining at least a part of a hand that are autoclavable (Bell, col. 4, lines 33-37).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bearden (US 7887462) in view of Gainor (US 2016/0158082).
Regarding claim 11, Bearden discloses the invention as described above.  
Bearden further discloses wherein the fastening portion is arranged for attaching the finger restraining element to the support plate (col. 15, lines 39-57; col. 10, lines 45-58).
Bearden does not disclose wherein the support plate is covered by a removable surgical drape, and wherein the fastening portion is arranged for attaching the finger restraining element to the support plate through the surgical drape.
Gainor teaches an analogous support plate 14 (table 14, [0243], [0068]) and an analogous fastening portion with permanent magnet 33, 32 (clip 33, magnetic base 32, [0248]) wherein the analogous support plate is covered by a removable surgical drape ([0248]), and wherein the fastening portion is arranged for attaching to the analogous support plate through the surgical drape ([0248], [0068]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the support plate of the system for positioning and restraining at least part of a hand of Bearden, is covered by a removable surgical drape and to provide that the fastening portion arranged for attaching the finger restraining element to the support plate of the system for positioning and restraining at least part of a hand of Bearden is  arranged for attaching to the support plate through the surgical drape, as taught by Gainor, in order to provide an improved system for positioning and restraining at least part of a hand that is sterile ([00248], [0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./ Examiner, Art Unit 3786

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786